PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 

Application No. 16/987,173
Filed: 6 Aug 2020
For: METHODS OF SUPPORTING A GRAPHENE SHEET DISPOSED ON A FRAME SUPPORT
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.78(c), filed July 27, 2022, to accept an unintentionally delayed claim under 35 USC 119(e) for the benefit of priority to the prior-filed provisional application.

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 USC 119(c) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in 37 CFR 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition fails to satisfy requirement (1) set forth above. There is no common inventor between the instant application and U.S. Provisional App. No. 62/866,055. See, 37 CFR 1.78(a)(2). Further, the filing date of ‘055 as set forth on the corrected Application Data Sheet is not accurate.

Any request for reconsideration of this decision must be accompanied by a corrected Application Data Sheet in compliance with 37 CFR 1.76.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)